Case 1:01-cr-00405-LO Document 374 Filed *o1oerse s PAge i Cie Papp paz?

September 28,2020

Michelle Crook, R.N.
1525 Adelina Road
Prince Frederick, Md 20678

 

Clerk of Court

U.S. District Court

Eastern District of Virginia

401 Courthouse Square, 2" floor
Alexandria, VA 22314-5704

 

 

 

 

ALEXANDRIA, VIRGINIA

Re: Brian Patrick Regan
Case No: 1:01CRO5

Dear Judge O’Grady:

lam writing you regarding my father Brian Patrick Regan. | am a registered nurse and so is my mom,
since the COVID-19 pandemic has devastated our country | have worked overtime to care for those who
have contracted COVID-19. | have seen first hand those with the same risk factors as my dad (i.e.
advanced age, obesity, diabetes and hypertension) pass away from COVID-19.I can tell you, based on my
experience, that COVID-19 is a rapidly transmittable virus that thrives in institutional settings.

My dad is the kindest and most compassionate man | have ever known. He was the rock of our family.
We are a financially secure and loving family and will provide him with all of the assistance he will need
upon release as he has been locked up for almost two decades. He wants to come home to my mom and
to his family. He is not a timid man, but he has expressed to us numerous times that his greatest fear is
that COVID-19 will take him away from the ones he loves. No man should have to live under such a fear.
This is not a situation the court could have ever contemplated when it sentenced him to prison.

My dad is repentant weary old man with life-threatening medical conditions. Your Honor, | most
respectfully suggest that my dad’s medical conditions far outweigh any benefit society would receive
from his continued incarceration.

Most sincerely,

Michelle Crook, R.N.
- —— ee 2 EEO ee a ee ee ee Meat
MichellC  Cease\-01-cr-90405-L0 ‘Document 374 Filed 10/08/20 Page 2 of 2 Pagelb# E75 2Y Ayes.
(Ras felclina ens CAPITAL District 208 /_ _ \ Je

Parc Acca, Mod0W1& 6 OCT 2020 PM3 L \

  

Clow OF Court

B.S, WSTmaer Goer:

Boda DEMO MIGINIA F

40) Coot ou" Squ0we Qo Fr

pe Vardna NA 3834-5104 }S.
Le

ZS
es
e

SE3i4-E7caSS Ugegeggadyfeegp bajoed yy hpligedse] PU ily becrd gal bghelfip
